                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



Adde M.S.,                                      Civil No. 19-cv-1898 (MJD/TNL)

                    Petitioner,

v.                                                       ORDER

William P. Barr, et al.,

                    Respondents.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Tony N. Leung dated February 20, 2020 (Doc. No.

No. 17). Respondents have filed objections to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court will adopt the Report and Recommendation in its entirety.

      IT IS HEREBY ORDERED that:

      1. Petitioner’s Petition for Writ of Habeas Corpus (Doc. No. 1) is
         GRANTED IN PART and DENIED IN PART as set forth herein.

      2. Petitioner’s request for immediate release is DENIED.
     3. The Federal Respondents’ request to dismiss all respondents but Field
        Office Director Berg is DENIED.

     4. An Immigration Judge shall provide Petitioner with a bond hearing
        within 30 days. At the bond hearing, the Immigration Judge shall make
        an individualized determination regarding whether Petitioner’s
        detention is necessary to protect the community and/or to prevent
        Petitioner from fleeing.

     LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: March 24, 2020                     s/ Michael J. Davis
                                         Michael J. Davis
                                         United States District Court
